Citation Nr: 1620902	
Decision Date: 05/24/16    Archive Date: 06/02/16

DOCKET NO.  09-50 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an initial disability rating in excess of 10 percent for ischemic heart disease.  

4.  Entitlement to a total disability rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kimberly A. Mitchell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to May 1971 to include service in Vietnam. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from July 2008 and November 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana. 

In August 2014, the Board remanded the claims for further development to include VA examinations.  The case has been returned to the Board for appellate review.

The issue of entitlement to a TDIU has been raised by the record.  In January 2015, the Veteran submitted a statement in support of claim for his service-connected ischemic heart disease disability that asserted he was forced to take an early retirement because he could no longer perform his job duties due to worsening symptoms of his ischemic heart disease.  The Board therefore finds that a claim for TDIU has been raised by the record and is part of the increased initial rating claim.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

This appeal includes documents contained in the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of all of these records.
The issues of entitlement to service connection for bilateral hearing loss, entitlement to service connection for an initial rating in excess of 10 percent for ischemic heart disease, and entitlement to TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.


FINDING OF FACT

The Veteran has a current tinnitus disability that is etiologically related to service.


CONCLUSIONS OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In view of the Board's favorable decision with regard to the Veteran's claim for service connection for tinnitus, further notice or assistance is unnecessary to aid the Veteran in substantiating this claim and any deficiency as to VA's duties to notify and assist, pursuant to the provisions of the Veterans Claims Assistance Act of 2000, are rendered moot.
Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  To establish service connection for a disability, a veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

The Veteran contends that his currently diagnosed tinnitus resulted from noise exposure during combat service in Vietnam.  The record reflects that the Veteran served in Vietnam as a combat infantryman (infantry indirect fire crewman).  He has reported that he was exposed to significant noise during service to include hand grenades, artillery, and loud trucks and other vehicles.  This is consistent with his service as a combat infantryman.  As such, his exposure to noise is conceded.  

The Veteran has asserted on more than one occasion that he has had ringing in his ears since service.  In his February 2008 claim for service connection, the Veteran stated that he has had a constant ringing in his ears since a combat incident in Vietnam in May 1970.  At the November 2012 Decision Review Officer (DRO) hearing, the Veteran reported that while he was in Vietnam, a grenade exploded very close to him resulting in ringing in his ears ever since.  Lastly, during a March 2016 private audiometric examination, the Veteran reported that he has experienced tinnitus in both ears since his time in the Armed Forces.  The Board finds his statements regarding the onset of tinnitus to be credible.

Based on the facts that the Veteran was exposed to excessive noise as a combat infantryman, he has consistently reported that his tinnitus began in service and has continued since service, and he has a current diagnosis of bilateral tinnitus (see report of December 2014 VA audiology examination), the Board finds that service connection for bilateral tinnitus is warranted.


ORDER

Service connection for tinnitus is granted.



REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.  

Bilateral hearing loss

The Veteran contends that he has a bilateral hearing loss disability that is etiologically related to his active duty service.  Specifically, the Veteran asserts that he began having hearing difficulty in service as a result of being exposed to noise as a combat infantryman in Vietnam.  The Board has conceded noise exposure based on the Veteran's military occupational specialty.  

The Veteran was afforded a VA examination in June 2008 in connection with his claim for service connection for bilateral hearing loss.  The examiner opined that his hearing loss was less likely than not related to the Veteran's military service because of the lack of proximity between service and the onset of hearing loss.  The Board found the VA examiner's rationale inadequate and remanded the claim for a new VA examination.

At a January 2013 VA audiology examination, the examiner determined the test results were not valid for rating purposes due to inconsistent responses by the Veteran during the audiometric evaluation; therefore, the test results were considered unreliable and not an accurate representation of current hearing sensitivity.  An opinion could not be provided without resorting to speculation.  

At a December 2014 VA audiology examination, the Veteran was again diagnosed with bilateral sensorineural hearing loss; however, the examiner stated he could not provide an opinion regarding the etiology of the Veteran's bilateral hearing loss without resorting to speculation.  The reason provided was that the Veteran had a whispered voice test at separation which is a type of test that is insensitive to high frequency hearing loss, the type of hearing loss most commonly caused by noise exposure, and is not reliable evidence of normal hearing or hearing impairment.  

An examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement and states whether there is additional evidence that would enable the necessary opinion to be provided.  Jones v. Shinseki, 23 Vet. App. 382 (2012).  Additionally, the examiner did not take into account the Veteran's statements that he has had hearing problems since his military service.  As such, the Board finds that opinion to be inadequate and of little probative value.

Ischemic heart disease

The Veteran contends that his service-connected ischemic heart disability symptoms are worse than currently rated.  In a September 2015 statement, the Veteran reported that he takes daily medication for his heart, he constantly feels run down, and this heart condition forced him to take an early retirement because he could no longer perform the duties of his job.  

The Veteran was afforded a VA examination in January 2013 to determine the severity of his ischemic heart disease.  However, the examiner referred to diagnostic exercise tests conducted in April 2010 and EKG and chest x-ray obtained in November 2009 rather than performing a contemporaneous evaluation.  As a result the issue was remanded for a new VA examination, and the examiner was instructed to perform current testing.  

At a December 2014 VA examination, the examiner referred to the old 2009 EKG, chest x-ray, and 2011 exercise stress test.  As these tests are several years old and already found to be outdated by the Board, the December 2014 VA examination is of little probative value as to the current severity of the Veteran's ischemic heart disease disability.  

In the September 2015 statement, the Veteran requested that he be provided a new VA examination as the prior examiner used test results that were three years old.
Additionally, the record contains private treatment records from Cardiac Care Associates, P.C. that include a September 1, 2015 stress test and echocardiogram.  As it appears the Veteran receives treatment for his service-connected conditions from sources other than VA, on remand the AOJ should attempt to obtain any private treatment records identified by the Veteran.

TDIU

As noted above, the Veteran raised the issue of entitlement to TDIU due to worsening symptoms of his service-connected ischemic heart disease resulting in early retirement.  The AOJ has not explicitly adjudicated the claim for entitlement to TDIU.  The appellant would therefore be prejudiced if the Board were to decide this claim without prior adjudication by the AOJ.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby).  Additionally, the issue of entitlement to TDIU is inextricably intertwined with the issue of an increased initial rating for ischemic heart disease.

On remand, the RO should send the appellant a letter that complies with 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015), regarding the claim for entitlement to TDIU.  The claim should then be adjudicated.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file any outstanding VA treatment records pertinent to the claims on appeal.

2.  Contact the Veteran and request he identify all private medical providers who have treated him for his bilateral hearing loss, ischemic heart disease and other service-connected disabilities.  For each provider identified, the Veteran should be requested to complete and sign a separate VA Form 21-4142, Authorization and Consent to Release Information to VA, and arrangements should thereafter be made to obtain the Veteran's treatment records from these facilities.  A response, negative or positive, should be associated with the claims file.

3.  Send the appellant appropriate notice regarding the claim for TDIU.  Also request that he submit a properly completed VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.

4.  Following completion of the above, the Veteran should be afforded a VA examination, with a VA examiner who hasn't previously examined him, if possible, to ascertain the severity and manifestations of his service-connected ischemic heart disease.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, including current diagnostic testing.  If such testing is contraindicated, the examiner should explain why.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected disability. 

The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the rating criteria.  In particular, the examiner should address the following:

	the number of workload METs resulting in dyspnea, fatigue, angina, dizziness, or syncope

	whether the Veteran has had chronic congestive heart failure or more than one episode of acute congestive heart failure in the past year

	whether the Veteran has left ventricular dysfunction, and if so, the percent of ejection fraction

	whether there is evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram, or x-ray (The February 2013 and December 2014 VA examinations relied on testing in 2009 and 2011.  More recent testing should be used to make this determination.)

5.  The Veteran should be afforded a VA examination to determine the nature and etiology of any current bilateral hearing loss.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed, including the Maryland CNC test and a puretone audiometry test.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.

The examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that any current bilateral hearing loss manifested during or is otherwise related to his military service, including noise exposure therein.  

In so doing, the examiner should discuss medically known or theoretical causes of hearing loss and describe how hearing loss which results from noise exposure generally presents or develops in most cases, as distinguished from how hearing loss develops from other causes, in determining the likelihood that any current hearing loss was caused by noise exposure in service as opposed to some other cause.

In providing the requested opinion, the examiner is advised that a lack of documentary evidence during or after service cannot be the sole basis for an opinion against the claim.

The examiner is advised that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, including noise exposure and observable symptomatology and that his reports must be considered in formulating the requested opinion.  Specifically, the Veteran reports that he has had problems with his hearing since service.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.  

The examiner should also provide a complete rationale for all opinions expressed and conclusions reached.  If the examiner is unable to answer any question without a resort to speculation, then he or she should so indicate and provide a rationale for why an answer could not be provided.

6.  The AOJ should review the medical opinions obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the case should be returned to the examiner for completion of the inquiry.  

7.  Thereafter, the AOJ should (re)adjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered, and they should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


